

116 S2177 RS: Taxpayers Right-To-Know Act 
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 275116th CONGRESS1st SessionS. 2177[Report No. 116–154]IN THE SENATE OF THE UNITED STATESJuly 18, 2019Mr. Lankford (for himself, Ms. Hassan, Ms. Sinema, Ms. Ernst, Mr. Johnson, Mr. Enzi, Mr. Paul, Mr. Cornyn, Mr. Tester, Mr. Braun, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 28, 2019Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo provide taxpayers with an improved understanding of Government programs through the disclosure
			 of cost, performance, and areas of duplication among them, leverage
			 existing data to achieve a functional Federal program inventory, and for
			 other
			 purposes.
	
 1.Short titleThis Act may be cited as the Taxpayers Right-To-Know Act .
 2.Inventory of government programsSection 1122(a) of title 31, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)DefinitionsFor purposes of this subsection—
 (A)the term Federal financial assistance has the meaning given that term under section 7501; (B)the term open Government data asset has the meaning given that term under section 3502 of title 44;
 (C)the term program means a single program activity or an organized set of aggregated, disaggregated, or consolidated program activities by 1 or more agencies directed toward a common purpose or goal; and
 (D)the term program activity has the meaning given that term in section 1115(h).; (3)in paragraph (2), as so redesignated—
 (A)by striking In general.—Not later than October 1, 2012, the Office of Management and Budget shall and inserting Website and program inventory.—The Director of the Office of Management and Budget shall; (B)in subparagraph (A), by inserting that includes the information required under subsections (b) and (c) after a single website; and
 (C)by striking subparagraphs (B) and (C) and inserting the following:  (B)include on the website described in subparagraph (A), or another appropriate Federal Government website where related information is made available, as determined by the Director—
 (i)a program inventory that shall identify each program; and (ii)for each program identified in the program inventory, the information required under paragraph (3);
 (C)make the information in the program inventory required under subparagraph (B) available as an open Government data asset; and
 (D)at a minimum— (i)update the information required to be included on the single website under subparagraph (A) on a quarterly basis; and
 (ii)update the program inventory required under subparagraph (B) on an annual basis.;  (4)in paragraph (3), as so redesignated—
 (A)in the matter preceding subparagraph (A), by striking described under paragraph (1) shall include and inserting identified in the program inventory required under paragraph (2)(B) shall include, for each program activity that is a part of a program;
 (B)by striking subparagraphs (A) and (C); (C)by redesignating subparagraph (B) as subparagraph (A);
 (D)in subparagraph (A), as so redesignated— (i)by striking program each place it appears and inserting program activity; and
 (ii)by striking and at the end; and (E)by adding at the end the following:
					
 (B)a consolidated view for the current fiscal year and each of the 2 fiscal years before the current fiscal year of—
 (i)the amount appropriated; (ii)the amount obligated; and
 (iii)the amount outlayed; (C)to the extent practicable and permitted by law, links to any related evaluation, assessment, or program performance review by the agency, an inspector general, or the Government Accountability Office (including program performance reports required under section 1116), and other related evidence assembled in response to implementation of the Foundations for Evidence-Based Policymaking Act of 2018 (Public Law 115–435; 132 Stat. 5529);
 (D)an identification of the statutes that authorize the program activity or the authority under which the program activity was created or operates;
 (E)an identification of any major regulations specific to the program activity;
 (F)any other information that the Director of the Office of Management and Budget determines relevant relating to program activity data in priority areas most relevant to Congress or the public to increase transparency and accountability; and
 (G)for assistance listings under which Federal financial assistance is provided, for the current fiscal year and each of the 2 fiscal years before the current fiscal year and consistent with existing law relating to the protection of personally identifiable information—
 (i)a linkage to the relevant program activities that fund Federal financial assistance by assistance listing;
 (ii)information on the population intended to be served by the assistance listing based on the language of the solicitation, as required under section 6102;
 (iii)to the extent practicable based on data reported to the agency providing the Federal financial assistance, the results of the Federal financial assistance awards provided by assistance listing;
 (iv)to the extent practicable, the percentage of the amount appropriated for the assistance listing that is used for management and administration;
 (v)the identification of each award of Federal financial assistance and, to the extent practicable, the name of each direct or indirect recipient of the award; and
 (vi)any information relating to the award of Federal financial assistance that is required to be included on the website established under section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).; and
 (5)by adding at the end the following:  (4)ArchivingThe Director of the Office of Management and Budget shall—
 (A)archive and preserve the information included in the program inventory required under paragraph (2)(B) after the end of the period during which such information is required to be made available under paragraph (3); and
 (B)make information archived in accordance with subparagraph (A) available for research via an archiving process that results in self-service of data access..
			3.Guidance, implementation, reporting, and review
 (a)DefinitionsIn this section— (1)the term Director means the Director of the Office of Management and Budget;
 (2)the term program has the meaning given that term in section 1122(a)(1) of title 31, United States Code, as amended by section 2 of this Act; and
 (3)the term program activity has the meaning given that term in section 1115(h) of title 31, United States Code. (b)Plan for implementation and reconciling program definitionsNot later than 180 days after the date of enactment of this Act, the Director shall submit to Congress a report that—
 (1)includes a plan that— (A)discusses how making available on a website the information required under subsection (a) of section 1122 of title 31, United States Code, as amended by section 2, will leverage existing data sources while avoiding duplicative or overlapping information in presenting information relating to program activities and programs;
 (B)indicates how any gaps in data will be assessed and addressed; (C)indicates how the Director will display such data; and
 (D)discusses how the Director will expand the information collected with respect to program activities to incorporate the information required under the amendments made by section 2;
 (2)sets forth details regarding a pilot program, developed in accordance with best practices for effective pilot programs—
 (A)to develop and implement a functional program inventory that could be limited in scope; and (B)under which the information required under the amendments made by section 2 with respect to program activities shall be made available on the website required under section 1122(a) of title 31, United States Code;
 (3)establishes an implementation timeline for— (A)gathering and building program activity information;
 (B)developing and implementing the pilot program; (C)seeking and responding to stakeholder comments;
 (D)developing and presenting findings from the pilot program to Congress; (E)notifying Congress regarding how program activities will be aggregated, disaggregated, or consolidated as part of identifying programs; and
 (F)implementing a Governmentwide program inventory through an iterative approach; and (4)including includes recommendations, if any, to reconcile the conflicting definitions of the term program in relevant Federal statutes, as it relates to the purpose of this Act.
				(c)Implementation
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Director shall make available online all information required under the amendments made by section 2 with respect to all programs.
 (2)ExtensionsThe Director may, based on an analysis of the costs of implementation, and after submitting to Congress a notification of the action by the Director, extend the deadline for implementation under paragraph (1) by not more than a total of 1 year.
 (d)ReportingNot later than 2 years after the date on which the Director makes available online all information required under the amendments made by section 2 with respect to all programs, the Comptroller General of the United States shall submit to Congress a report regarding the implementation of this Act and the amendments made by this Act, which shall—
 (1)review how the Director and agencies determined how to aggregate, disaggregate, or consolidate program activities to provide the most useful information for an inventory of Government investments;
 (2)evaluate the extent to which the program inventory required under section 1122 of title 31, United States Code, as amended by this Act, provides useful information for transparency, decision-making, and oversight;
 (3)evaluate the extent to which the program inventory provides a coherent picture of the scope of Federal investments in particular areas; and
 (4)include the recommendations of the Comptroller General, if any, for improving implementation of this Act and the amendments made by this Act.
				4.Technical and conforming amendments
 (a)In generalSection 1122 of title 31, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by inserting described in subsection (a)(2)(A) after the website each place it appears;
 (2)in subsection (c), in the matter preceding paragraph (1), by inserting described in subsection (a)(2)(A) after the website; and (3)in subsection (d)—
 (A)in the subsection heading, by striking on Website; and (B)in the first sentence, by striking on the website.
					(b)Other amendments
 (1)Section 1115(a) of title 31, United States Code, is amended in the matter preceding paragraph (1) by striking the website provided under and inserting a website described in.
 (2)Section 10 of the GPRA Modernization Act of 2010 (31 U.S.C. 1115 note) is amended— (A)in subsection (a)(3), by striking the website described under and inserting a website described in; and
 (B)in subsection (b)— (i)in paragraph (1), by striking the website described under and inserting a website described in; and
 (ii)in paragraph (3), by striking the website as required under and inserting a website described in. (3)Section 1120(a)(5) of title 31, United States Code, is amended by striking the website described under and inserting a website described in.
 (4)Section 1126(b)(2)(E) of title 31, United States Code, is amended by striking the website of the Office of Management and Budget pursuant to and inserting a website described in. (5)Section 3512(a)(1) of title 31, United States Code, is amended by striking the website described under and inserting a website described in.October 28, 2019Reported with amendments